DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-19 in the reply filed on 06/03/2021 is acknowledged.
Status of Claims
3. 	Claims 1-19 are pending wherein claims 1 and 12 are in independent form. 
4.	Claims 1-3, 5-8, 10, 12-16, 18 have been amended. 
5.	Claim 20 has been canceled.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		Applicant's arguments regarding priority have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 9 of the remarks, applicant argues, “For example, at FIG. 6 and corresponding disclosure at paras. [0049] - [0054], the provisional application 62/475,221 clearly teaches that a WTRU may have respective operating/operation modes for each of LTE and mmW or other network types/modes.”
In response, examiner respectfully disagrees because:
	None of the cited portion of the provisional application 62/475,221 discloses a first mode of operation to transmit DFT-s_OFDM symbol including reference signal tones and data tones and a second mode of operation to transmit DFT-s_OFDM symbol including reference signal tones and null tones.
8.	On page 9 of the remarks, applicant argues, “In this regard, par. [0053] discloses "[e]ach of the WTRUs ... may be configured to support xmWoperation ... may be further configured to support various (e.g., all or some) functionality and/or features for user equipment operation and/or deployment as specified in 3GPP Release 12. Each of the WTRUs ... may be capable of operating LTE/other and xmW air interfaces ... may have two sets of antennas and accompanying RF chains ...". Furthermore, par. [0081 ] clearly teaches that the WTRU has different modes of operation, for example, by disclosing features for different WTRU transmissions for different types of reference signals associated with different operating frequency bands that can be configured according to a WTRU specific manner or a cell-specific manner. Thus, par. [0081] clearly teaches the WTRU being configured with different operating bandwidths and different manners (i.e., modes) of operation that are used for the different operating bandwidths.”
		In response, examiner respectfully disagrees because:
	None of the cited portions/paragraphs of the provisional application 62/475,221 discloses a first mode of operation to transmit DFT-s_OFDM symbol including reference signal tones and data tones and a second mode of operation to transmit DFT-s_OFDM symbol including reference signal tones and null tones.

		In response, examiner respectfully disagrees because:
	None of the cited portions/paragraphs of the provisional application 62/475,221 discloses to divide the DFT-s-OFDM symbol “into any number of segments, each segment including any number of chunks of RS tones, and wherein any of a chunk size or a chunk location is determined according to any of the first or second mode of operation”.
		
		In view of above discussion, the provisional application no. 62/475,221, 62/500,921, 62/524,252 fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, application no. 16/495,253 cannot receive the benefit of earlier filing dates (Mar 22, 2017; May 3, 2017; Jun 23, 2017) corresponding to the provisional applications 62/475,221, 62/500,921, 62/524,252.

Priority
10.		Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 as follows:
		The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
		The disclosure of the prior-filed applications, Application No. 62/475,221, 62/500,921, 62/524,252, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
		Claims 1 and 12 of the non-provisional application no. 16/495,253 recite transmit DFT-s_OFDM symbol including reference signal tones and data tones in a first mode of operation and reference signal tones and null tones in a second mode of operation. Provisional application no. 62/475,221, 62/500,921, 62/524,252 do not disclose a first mode of operation to transmit DFT-s_OFDM provisional applications 62/475,221, 62/500,921, 62/524,252 do not have support to divide the DFT-s-OFDM symbol “into any number of segments, each segment including any number of chunks of RS tones, and wherein any of a chunk size or a chunk location is determined according to any of the first or second mode of operation”. Another provisional application no. 62/565,912 provides support for transmitting DFT-s_OFDM symbol including reference signal tones and data tones in a first mode of operation and reference signal tones and null tones in a second mode of operation (Fig. 32, Par 0092-0097). Provisional application no. 62/565,912 also provides support for dividing the DFT-s-OFDM symbol “into any number of segments, each segment including any number of chunks of RS tones, and wherein any of a chunk size or a chunk location is determined according to any of the first or second mode of operation”.
		As the provisional application no. 62/475,221, 62/500,921, 62/524,252 fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, application no. 16/495,253 can not receive the benefit of earlier filing dates (Mar 22, 2017; May 3, 2017; Jun 23, 2017) corresponding to the provisional applications 62/475,221, 62/500,921, 62/524,252.
		The provisional application 62/565,912 provides support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, application no. 16/495,253 receives the benefit of an earlier filing date 09/29/2017 of the 
Examiner’s comment
11.	As the application no. 16/495,253 only receives the benefit of an earlier filing date 09/29/2017 of the provisional application no 62/565,912, the effective filing date of the application is 09/29/2017. Therefore, the effectively filed date of the prior art reference is determined based on the effective filing date 09/29/2017. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20200076647 A1, hereinafter referred to as Zhang) in view of Yokomakura et al (US 20200196332 A1, hereinafter referred to as Yokomakura).
		Re claim 1, Zhang teaches a method implemented in a wireless transmit/receive unit (WTRU) (First device/terminal as shown in Fig. 2, Fig. 13, Par 0148) having circuitry, including any of a processor, memory, a receiver, and a transmitter (Fig. 9-10, Par 0267-0283), the method comprising:
	(i) receiving information (first device receiving information indicating an intra symbol PTRS chunk density, quantity of PTRS samples in each chunk, distribution location of chunk within a symbol as disclosed in Fig. 13, Par 0181-0185, Par 0191-0192, Par 0217-0218) indicating a mode of operation to be any intra symbol PTRS chunk density, quantity of PTRS samples in each chunk, distribution location of chunk within a symbol), the terminal transmits DFTS-OFDM symbol including PTRS sample and data (Fig. 14-17). As the DFTS-OFDM symbol (Fig. 14-17) is generated based on the received PTRS configuration parameters and the generated DFTS-OFDM symbol includes PTRS sample and data (Fig. 14-17), the PTRS configuration parameters definitely indicate a type of DFTS-OFDM symbol transmission including PTRS sample and data (first mode of operation)); and
	(ii) transmitting the DFT-s-OFDM symbol according to the information indicating the mode of operation (after receiving PTRS configuration parameters (intra symbol PTRS chunk density, quantity of PTRS samples in each chunk, distribution location of chunk within a symbol), the transmitted DFTS-OFDM symbol includes PTRS sample and data as shown in Fig. 14-17), wherein, on 
		Zhang does not explicitly disclose that (iii) on condition that the information indicates the second mode of operation, the DFT-s-OFDM symbol includes RS tones of the RS and null tones.
		Re component (iii), Yokomakura teaches that on condition that the information indicates the second mode of operation (configuring zero transmission power for resource elements of the plurality of PTRS resource elements), the DFT-s-OFDM symbol includes RS tones of the RS (PTRS) and null tones (Zero power resource elements) (Fig. 6, Fig. 8-12, Par 0009-0014, Par 0037, Par 0041, Par 0120, Par 0125, Par 0132, Par 0137, Par 0140, Par 0156, Par 0160-0161, Par 0203).

		Claim 12 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 4, Zhang teaches that the RS tones comprise any of a phase tracking reference signal (PTRS) and a beam management reference signal (PTRS), wherein the RS tones (PTRS, Fig. 14-17) are used for any of demodulation or signal measurement (PTRS signal is used for measuring/estimating phase noise as disclosed in Par 0003-0004), and wherein each segment comprises a RS tone (PTRS sample and data as shown in Fig. 14-17) and any of a data tone or a null tone (PTRS sample and data as shown in Fig. 14-17) (Fig. 13-17, Par 0003-0004, Par 0181-0188, Par 0193-0194, Par 0208-0215).		
14.	Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Yokomakura as applied to claims 1 and 12 above and further in view of Zhang et al (US 20200052944 A1, hereinafter referred to as Zhang ‘944).
		Re claims 6, 16, Zhang does not explicitly disclose to determine a sequence for the RS tones according to any of: (1) WTRU specific parameters, 
		Zhang ‘944 teaches to determine a sequence for the RS tones (terminal level pseudo random sequence) according to any of: (1) WTRU specific parameters (RNTI of the terminal, MCS of the terminal, bandwidth of the terminal), or (2) associated beam information, wherein the WTRU specific parameters include any of: a WTRU identifier (ID) (RNTI of the terminal), a scrambling ID configured via a higher layer signaling, or a scheduling parameter (MCS of the terminal, bandwidth of the terminal) (Fig. 3-4, Par 0065-0078, Par 0082, Par 0090-0091).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step to determine a sequence for the RS tones according to any of: (1) WTRU specific parameters, or (2) associated beam information, wherein the WTRU specific parameters include any of: a WTRU identifier (ID), a scrambling ID configured via a higher layer signaling, or a scheduling parameter, as taught by Zhang ‘944 for the purpose of efficiently processing PTRS to avoid PTRS collision between users, as taught by Zhang ‘944 (Par 0008-0010).		
15.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Yokomakura as applied to claims 1 and 12 above and further in view of Zhang et al (US 20190182777 A1, hereinafter referred to as Zhang ‘777).
Re claims 9, 17, Zhang teaches to apply any of the first mode (transmission of DFTS-OFDM symbol including PTRS and data, Fig. 14-17) or the second mode of operation at any of: a per symbol level, a slot level, or a TTI level (symbol level) (Fig. 13-17, Par 0181-0188, Par 0192-0200, Par 0203-0205, Par 0207-0217). 
		Zhang does not explicitly disclose that each of the RS tones have a same transmission power, and wherein a transmission power is determined according to any of the first mode or the second mode of operation.
		Zhang ‘777 teaches that each of the RS tones have a same transmission power (PPTRS,c(i) is the PTRS transmission power to transmit PTRS to cell c in the subframe i, Par 0149) (Fig. 5, Par 0144-0151) and wherein a transmission power (PPTRS,c(i)) is determined according to any of the first mode (PTRS transmission power for subframe i (PPTRS,c(i) ) is determined based on the data channel power in subframe i (PPUSCH,c(i). Therefore, subframe i includes PTRS signal and data which is similar to first mode of operation) (Fig. 5, Par 0111-0116, Par 0133-0151) or the second mode of operation.
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step that each of the RS tones have a same transmission power, and wherein a transmission power is determined according to any of the first mode or the second mode of operation, as taught by Zhang ‘777 for the purpose of "ensuring efficient energy use, and improving PTRS measurement accuracy”, as taught by Zhang ‘777 (Par 0009).
Allowable Subject Matter
		Claims 2, 3, 5, 7, 8, 10, 11, 13-15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Akkarakaran et al (US 20180091350 A1) discloses to insert PTRS in the DFT-s-OFDM symbol. The frequency of the PTRS is determined based on DC tone so that the frequency of PTRS is different than the frequency corresponding to the DC tone (Fig. 3-4, Fig. 7-8).













Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473